Citation Nr: 0620797	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, left clavicular joint, currently evaluated as 40 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an acquired mental disorder, variously claimed 
as a psychogenic pain disorder and a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 10, 1977 to 
March 8, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.  He 
perfected an appeal of those determinations.

In August 2005, the veteran submitted a new claim for 
depression as secondary to his service-connected left 
shoulder disorder, and he informed the RO, "[n]o appeal cut 
it out."  An August 2005 RO letter asked the veteran to 
contact his representative and clarify his intent as 
concerned his appeal, and that the RO would certify his 
appeal to the Board if no response was received within 30 
days.  The claims file reflects no record of the letter 
having been returned as undeliverable or a response from the 
veteran.  Thus, the Board deems the appeal as not withdrawn 
and infers that the veteran endeavored to inform the RO that 
the depression claim was not connected to this appeal.  This 
issue has not been considered by the RO, and is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).

The issue of entitlement to service connection for an 
acquired mental disorder, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

3.  Degenerative arthritis, left clavicular joint manifests 
with achy-like pain, tenderness, limitation of motion, and 
weakness as compared to the right side.  No ankylosis, 
neurological symptomatology, or other impairment of the 
humerus is manifested.

4.  Service connection for a nervous disorder was denied by 
an August 1980 rating decision which became final in the 
absence of the submission of an appeal.

5.  The evidence submitted since the August 1980 rating 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's mental 
disability.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
degenerative arthritis, left clavicular joint, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.951, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5202 (2005).

2.  The August 1980 decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for an acquired mental disorder, 
variously claimed as a psychogenic pain disorder and a 
nervous condition, has been received; and, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In this case, VCAA notice was provided in a January 2004 
letter.  The letter informed the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In light of the favorable determination with respect 
to whether new and material evidence has been submitted, and 
the need to remand for additional information with regard to 
the merits of that claim, no further discussion of VCAA 
compliance is needed as concerns that issue.

Analysis

Degenerative arthritis, left clavicular joint

The Board first notes the veteran's representative's 
assertion that the evidence of record is too old to 
adequately decide the veteran's appeal, as the last 
examination was conducted over 3.5 years ago.  The Board 
rejects this assertion.

While the Board notes the veteran's assertion that his left 
shoulder disorder is worse than assessed at the last 
examination, the Board finds that the evidence of record is 
sufficiently concurrent as concerns the current severity of 
the disorder for meaningful appellate review of that 
assertion.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995).  In addition to the November 2002 examination report, 
the claims file also reflects VA outpatient treatment records 
up to June 2005, to include records of physical therapy.  The 
Supplemental Statements of the Case (SSOC) reflect that the 
RO considered those records prior to certifying the appeal to 
the Board, and the Board may also consider them.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board 
finds that the medical evidence of record is sufficient to 
decide the appeal, and the VCAA duty to assist does not 
dictate a remand for an examination.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).




520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005)



520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

As noted, the June 2001 rating decision reflects that the 
veteran is currently rated under Diagnostic Code 5010-5202 
for traumatic arthritis of the left clavicular joint.  See 
38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
Diagnostic Code 5010 requires that arthritis due to trauma is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.


  
38 C.F.R. § 4.71, Plate I (2005)

Historically, the veteran sustained a dislocated shoulder in 
basic training, which subsequently resulted in his discharge 
from service.  A September 1977 rating decision granted 
service connection with a 10 percent evaluation.  A 
subsequent VA examination found reduced muscle capability in 
all motions of the arm.  An August 1980 rating decision 
granted an increased rating for the left shoulder disorder 
from 10 percent to 40 percent disabling, effective January 1, 
1979.  This evaluation has now been in effect for at least 20 
years, and is protected from reduction.  See 38 C.F.R. 
§ 3.951.

The veteran applied for a higher rating in 1998.  During the 
August 1998 VA orthopedic examination, the veteran related 
that he had left shoulder pain all of the time, and he could 
not raise his arm.  He described flare-ups at night.  He was 
left-handed.  Objectively, no swelling or redness was noted.  
Range of motion studies of the left shoulder revealed forward 
flexion was 0 to 75 degrees, abduction  was 0 to 80 degrees, 
internal rotation was to 0 degrees and external rotation was 
0 to 80 degrees, but only passively.  He claimed pain on all 
motion.  The examiner noted an October 1996 X-ray which 
showed mild degenerative arthritis of the clavicular joint, 
and an October 1996 MRI examination which revealed mild 
degenerative arthritis of the cromolyn clavicular and 
glenohumeral joints.  There was no evidence of a rotator cuff 
tear, and there was mild tendonitis of the biceps.  The 
diagnosis was mild degenerative arthritis of the cromolyn 
clavicular joint.

Thereafter, a June 2001 rating decision denied the claim for 
an increase.  The RO determined that the left shoulder more 
nearly approximated his current 40 percent evaluation than a 
higher evaluation.  The June 2005 SSOC, however, reflects 
that the RO determined that the competent evidence of record 
showed the veteran's left shoulder disorder to actually more 
nearly approximate a 20 percent evaluation, but the 40 
percent evaluation was continued due to the protected status 
of that rating.

The VA outpatient treatment records reflect that in May 2001. 
the veteran complained of diffuse tenderness in the left 
shoulder.  Range of motion studies revealed that forward 
flexion was to 90 degrees, abduction was to 60 degrees, and 
internal/external rotation was 60/30 degrees.  Motor strength 
was 4/5, with the veteran complaining of pain radiating 
toward the neck.  X-ray studies were normal.  A July 2001 
magnetic resonance imaging (MRI) of the left shoulder 
revealed no evidence of rotator cuff tear.  A March 2002 
orthopedic note reflects that a MRI examination showed an 
intact rotator cuff and some evidence of impingement, and the 
examiner noted the veteran related difficulties with overhead 
activities.  Range of motion on abduction was 0 to 95 degrees 
and external rotation was 0 to 30 degrees.  Hawkins sign was 
negative and speed was positive.  There was no clinical 
instability.  All upper extremity nerves were intact, and a 
X-ray showed a Grade 2 acromimial hook.  Diagnosis at that 
follow-up was subacromial Impingement.

An April 2002 note, however, reflects that the veteran had 
not shown for physical therapy, and that there was no change 
in his left shoulder, where all provocative tests were 
negative.  There was no muscle wasting, and his range of 
motion was limited due to his guarding.  The examiner 
specifically noted that there was no impingement or bicepital 
tendonitis findings.  Physical therapy notes of July 2002 and 
August 2002 were more direct.  The July 2002 note reflects 
that, during the progress assessment, the examiner noted that 
the veteran intentionally tightened the muscles around his 
left shoulder, which made the examination very difficult.  
After distracting the veteran, all provocative tests were 
negative.  Examination revealed no muscle wasting or 
deformity.  Active range of motion was 0 to 90 degrees on 
forward flexion and abduction, and passive range of motion 
was 0 to 140 degrees.  Impingement sign and Yeurgenson were 
positive.

The August 2002 note again noted that examination of the 
veteran's left shoulder was rendered difficult by his 
volitional muscle tightness and guarding.  All provocative 
tests were negative, and there was no muscle wasting or 
deformity.  In October 2002, the veteran underwent an 
electrodiagnostic test of the muscles of his left upper 
extremity.  The referral note reflects that the veteran 
complained of left shoulder girdle muscle weakness due to 
pain, and that range of motion on external and internal 
rotation was 0 to 80 degrees.

The electrodiagnostic test report reflects that the study was 
within normal limits.  There was no distal muscle weakness of 
the left upper extremity, deep tendon reflexes were 2+, and 
sensibility was inconsistent with the complaints.  Active 
range of motion was 0 to 100 degrees on forward flexion and 
the examiner again noted guarding by the veteran.

In October 2002, the veteran related that he no longer wanted 
to continue his home exercise program, and he wanted a 
referral for acupuncture.  He still claimed his pain was 
8/10.  The note reflects that examination revealed his 
sensory as grossly intact, reflexes symmetrical, and diffuse 
tenderness to palpation throughout the left shoulder and down 
the left arm.  Active range of motion was 0 to 100 degrees on 
forward flexion and abduction, and passive range of motion 
was 0 to 140 degrees. The examiner noted that the examination 
was limited due to pain and the veteran's extreme guarding.

The November 2002 examination report reflects that the 
veteran complained of chronic left shoulder and neck pain, 
that he related that he had problems with left arm 
activities, and that he took Naprosyn twice a day for relief 
of his symptoms.  Physical examination revealed tenderness of 
the left shoulder anteriorly.  No ankylosis was noted.  Range 
of motion on forward flexion and abduction was 0 to 90 
degrees with pain.  External rotation was 0 to 90 degrees, 
and internal rotation was 0 to 30 degrees.  The veteran also 
exhibited guarding during the movement.  The examiner 
observed that the veteran's range of motion would be further 
limited by pain and lack of endurance, and noted a July 2001 
MRI examination which showed hypertrophic changes of the 
acromio-clavicular joint and intrasubstance tear of the bicep 
tendon at the groove.  The diagnosis was post-traumatic 
osteoarthritis of the left shoulder.  The examiner made no 
comments on the other assessments made earlier in 2002.

An October 2004 MRI examination report reflects that a MRI 
showed the supraspinous tendon to be intact, and there was no 
rotator cuff tear or tear of the biceps tendon.  A November 
2004 treatment note reflects that the October 2004 MRI showed 
inflammation but no anatomic lesions, and the examiner noted 
that the veteran was satisfied with his level of pain 
control.  A late November 2004 note reflects that range of 
motion on forward flexion and abduction was limited to 0 to 
140 degrees due to pain, and that provocative tests were not 
performed due to the veteran's pain behaviors.  The evaluator 
noted an assessment of chronic pain syndrome and possible 
capsulitis.

The assessment at the November 2004 therapy session reflects 
that active range of motion of the left shoulder was 0 to 130 
degrees on forward flexion and 0 to 120 degrees on abduction.  
The therapist noted decreased internal rotation and muscle 
strength secondary to pain and tenderness to palpation over 
the biceps tendon.  Neurologically, reflexes were 2+ 
bilaterally and sensation was intact to light touch.  Moist 
heat was applied for 20 minutes and then the veteran 
exercised the left shoulder for eight minutes.  Two days 
later, active pain-free range of motion of the left shoulder 
was 0 to 115 degrees on forward flexion and 0 to 95 degrees 
on abduction.  Grasp strength was 62 pounds on the right and 
36 pounds on the left, and the veteran claimed difficulty 
reaching upwards.

In December 2004, the veteran reported that his pain was 
better after a course of occupational therapy and that he was 
compliant with his home exercise program.  He related that 
his achy pain was of an intensity of 6/10, and that it was 
intermittent.  He reported no impact of pain on his functions 
or quality of life.  The note reflects that movement was 
limited secondary to pain.  Examination revealed sensation to 
light touch intact and deep tendon reflexes were symmetrical.  
Active range of motion on forward flexion and abduction was 0 
to 140 degrees.  The note of the physician follow-up of the 
therapy reflects that the provider referenced the veteran's 
years of pain complaints without radiation, and that the 
veteran had recently stated that his pain was okay, and that 
he preferred the home exercise program.  The note reflects 
that moist heat was again applied and he exercised the left 
shoulder.

The outpatient treatment records for 2005 reflect that the 
veteran's left shoulder disorder is mentioned, but there are 
no notations of any pathology worse than that already noted 
above.  Further, a May 2005 treatment note reflects that the 
veteran's motor and sensory systems were intact, deep tendon 
reflexes were symmetrical, and cranial nerves II through XII 
were intact.

The Board again notes that the veteran's current, protected 
evaluation was based on then current findings of a muscle 
disability.  The 2004 MRI examination results showed no 
muscle pathology or tear of the biceps tendon.  Thus, any 
tear of the biceps tendon had resolved.  Further, despite the 
veteran's complaints of inability to effectively use his left 
shoulder, the medical records reflect constant findings of no 
muscle wasting or deformity.  The later treatment records 
also reflect no findings of any impingement or capsulitis.

According the veteran all benefit of the doubt, 38 C.F.R. 
§ 4.3, the most recent medical evidence of record, November 
2004, showed active pain-free range of motion of 0 to 115 
degrees, which is well in excess of the limitation of motion 
of 25 degrees from the side, which would warrant a 40 percent 
evaluation for the dominant side.  Diagnostic Code 5201; see 
also DeLuca v. Brown, 8 Vet. App. 202.  That same note 
reflects that the range of motion on forward flexion and 
abduction after pain began continued to 140 degrees.  The 
Board again notes that the most restrictive range of motion 
findings of record for the left shoulder, 0 to 75 degrees on 
forward flexion in 1998 and 0 to 90 degrees in November 2002, 
are better than those which would warrant a 40 percent 
evaluation.  Diagnostic Code 5201.

Thus, the Board finds the medical evidence, to include the 
veteran's actions during some of his examinations, reflect 
that the traumatic arthritis of his left shoulder is 
manifested by functional loss due to limitation of motion, 
pain, and weakness, and the disability does not more nearly 
approximate an evaluation in excess of 40 percent.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.  
The medical evidence of record reflects no evidence of 
ankylosis of the left shoulder, or other impairment of the 
humerus.  The various examination reports and outpatient 
treatment records and diagnostic tests reflect no findings of 
loss of head (flail shoulder), non-union of the humerus 
(false flail head), or a fibrous union of the humerus, which 
would more nearly approximate a higher rating under 
Diagnostic Code 5202.

The Board also notes that the evidence of record reflects 
that some of the veteran's upper extremity symptomatology is 
the result of a cervical spine disability, for which he has 
been granted service connection as secondary to his left 
shoulder disorder and for which he is separately evaluated.  
He also has received a total schedular rating on the basis of 
individual unemployability.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's left shoulder disability more nearly 
approximates no more than a 40 percent evaluation, and that 
40 percent adequately compensates him for his functional loss 
due to his pain, weakness, tenderness, and limitation of 
motion.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201.

New and material evidence.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The veteran filed his application to reopen his previously 
denied claim in October 1998.  The regulation applicable to 
new and material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001, to include the legal standard 
applicable to what constitutes new and material evidence.  
Thus, the former version of 3.156(a) enacted during the 
appeal period is applicable to the veteran's claim.  See 66 
Fed. Reg. 45,620; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The prior provisions of 38 C.F.R. § 3.156(a), provided that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the veteran's October 1998 claim was for 
service connection as secondary to his left shoulder 
disorder, but the RO adjudicated it as a claim to reopen the 
previously denied claim.  In light of the veteran's 
representative couching the August 2001 Notice of 
Disagreement as an appeal of the determination that new and 
material evidence was not submitted, that is the issue before 
the Board.

During a February 1979 VA examination, the examiner noted 
that during the examination, the veteran developed a 
catatonic posture, and the examiner included a diagnosis of 
"functional paralysis (schizophrenia)."  An April 1979 
rating decision denied service connection for functional 
paralysis.  An April 1979 RO letter informed the veteran of 
that decision and his appeal rights, and the veteran 
perfected an appeal of that determination.

On initial review, the Board remanded the appeal for an 
opinion as to whether the functional paralysis was part of 
the residuals of the left shoulder disorder, rather than as a 
claim for a psychiatric disability.  The Board specifically 
referenced the fact that the veteran's comments at his 
hearing suggested that he desired to raise a separate claim 
for entitlement to service connection for a psychiatric 
disability and referred that issue to the RO.  A May 1980 
rating decision disallowed entitlement to service connection 
for a psychiatric disability.  A May 1980 letter informed the 
veteran of the denial and his appeal rights.  The letter 
informed the veteran that his service medical records 
reflected no record of treatment for a mental disorder.  Also 
considered were VA outpatient treatment records which showed 
the veteran was treated for anxiety beginning in July 1978.  
The claims file reflects no record of the May 1980 decision 
letter having been returned as undeliverable or of the 
veteran having submitted an appeal of that determination.  
Thus, it became final in accordance with applicable law.

In the interim, a June 1980 VA psychiatric examination report 
reflects that the veteran presented with a complaint of a 
nervous condition and that he shook a lot.  The veteran 
claimed that, at the time he injured his shoulder in service, 
he was seeing a psychiatrist, as he had some type of nervous 
breakdown in service, and he did not know what happened to 
him.  He claimed to have been hospitalized on a psychiatric 
floor.  The examiner rendered a diagnosis of a psychogenic 
pain disorder and rendered no opinion as to whether it was 
causally related to the veteran's active service.

In compliance with the May 1980 Board remand, an August 1980 
rating decision determined that the May 1980 rating decision 
denied service connection for a nervous condition, and that 
the May 1980 letter informed the veteran of that decision.  
An August 1980 RO letter informed the veteran that the 
granted increase satisfied his appeal.  The veteran replied 
in August 1980 that he was satisfied with the decision.  He 
noted no disagreement with the action related to the claim 
for entitlement to service connection for a nervous 
condition.  Thus, that determination also became final.

The August 1980 decision is the last final decision on the 
issue of entitlement to service connection for a nervous 
condition.

The Board notes that the veteran's physical examination at 
enlistment is the only service medical record associated with 
the claims file.  In January 1983, the National Personnel 
Records Center (NPRC) informed the RO that the veteran's 
service medical records were provided to VA in April 1977.  
Subsequent documents in the claims file suggest that the 
veteran's records were lost.

The evidence added to the claims file since the 1980 rating 
decision includes additional VA treatment records and an 
examination report, as well as reports of individual VA 
providers.  The claims file also reflects a copy of an 
application by the veteran to the Navy Board For The 
Correction of Military Records which requested that his 
discharge be recharacterized as a medical discharge.  The 
claims file reflects only an acknowledgement that the 
application was received.

The outpatient records added to the claims file reflect no 
comment or opinion to the effect that there is a nexus 
between the veteran's acquired mental disorder and his active 
military service.  A July 2001 report of a VA psychiatrist 
reflects that the veteran had been treated by a VA 
psychiatrist in that clinic since 1978, and that his 
diagnosis was chronic schizophrenia, paranoid type.  The 
April 2003 VA psychiatric examination report reflects that 
the examiner apparently was under the mistaken impression 
that the veteran's acquired mental disorder was already 
service connected and discussed it in that context.  The most 
prominent item of evidence added to the file, however, is the 
July 2002 report of another VA psychiatrist familiar with the 
veteran and his medical history.

The report reflects that the VA psychiatrist interviewed the 
veteran as well as reviewed his records.  The provider opined 
that there was consistent documentation that the veteran had 
been suffering from a psychotic system since he was separated 
from service in 1977, and that he had been followed at VA 
since 1978.

The Board first notes that, although a psychosis is among the 
conditions for which service connection may be awarded on a 
presumptive basis if manifested to a degree of at least 10 
percent within one year of separation from service, the 
veteran is not eligible for that presumption, as he did not 
serve on active duty for at least 90 days.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Nonetheless, liberally read, the July 2002 VA report 
essentially reflects that the veteran may well have been 
experiencing a psychosis at the time of his separation.  
While it may appear at first that the provider was merely 
commenting on the veteran's records, he specifically stated 
that the veteran's VA treatment commenced in 1978, and that 
he had experienced a psychotic system since his separation 
from service.  This report is presumed credible.  Thus, the 
Board deems this as sufficient to satisfy the prior legal 
standard for determining whether new and material evidence 
has been received.  38 C.F.R. § 3.156(a) (2001).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
left shoulder disorder, status post-operative, is denied.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for an acquired mental 
disorder, variously claimed as a psychogenic disorder and a 
nervous condition, has been received.  The appeal is granted 
to that extent only.


REMAND

The Board recognizes that there is a heightened obligation to 
assist an appellant in the development of his claim in cases 
such as in this situation, where records appear to have been 
lost while the file was in VA's possession.  See generally  
Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005).  In light of the fact that the 
veteran's previously denied claim has been reopened, he 
should be afforded a nexus review, and the RO should ensure 
that all of the veteran's available military records are 
associated with the claims file.  The NPRC advised several 
years ago that the service medical records were provided to 
the RO.  The claims file reflects no mention of the veteran's 
existing personnel records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request the NPRC to 
provide any existing military personnel 
records related to the veteran.  If no 
records are available, efforts to 
obtain them should be documented in the 
claims file.  On-going VA treatment 
records should be obtained and 
associated with the claims file.

3.  After the above is complete, the RO 
should arrange for a review of the 
claims file by a psychiatrist to 
determine the etiology of the veteran's 
acquired mental disorder.  The 
psychiatrist should render an opinion 
as to whether it is at least as likely 
as not (probability of at least 50 
percent) that the veteran's acquired 
mental disorder is related to the his 
active service; that is, the veteran's  
acquired mental disorder had its onset 
during the veteran's active service 
(February 1977 to March 1977), or to 
some other event.  Any opinion should 
be fully explained and the rationale 
provided.

5.  After all of the above is 
completed, the RO shall review all of 
the evidence obtained since the last 
SSOC in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains 
denied, issue the veteran a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


